

            [Form, Nov. 2007]


RESTRICTED STOCK GRANT AGREEMENT
 
THIS AGREEMENT, made as of November __, 2007 (the “Grant Date”), between MDC
Partners Inc. (the “Corporation”), and [Executive] (the “Grantee”).


WHEREAS, the Corporation has adopted the 2005 Stock Incentive Plan (the “Plan”)
for the purpose of providing employees and consultants of the Corporation and
eligible non-employee directors of the Corporation’s Board of Directors a
proprietary interest in pursuing the long-term growth, profitability and
financial success of the Corporation (except as otherwise expressly set forth
herein, the capitalized terms used in this Agreement shall have the same
definitions set forth in the Plan).


WHEREAS, pursuant to the Plan, the Human Resources & Compensation Committee (the
“Committee”) of the Board of Directors has determined to grant an Other
Stock-Based Award to the Grantee in the form of restricted shares of Class A
subordinate voting stock of the Corporation (“Restricted Stock”), subject to the
terms, conditions and limitations provided herein and in the Plan;


NOW, THEREFORE, the parties hereto agree as follows:


1.     Grant of Restricted Stock.


1.1     The Corporation hereby grants to the Grantee, on the terms and
conditions set forth in this Agreement, the number of shares of Restricted Stock
set forth under the Grantee's name on the signature page hereto.


1.2     The Grantee's rights with respect to all the shares of Restricted Stock
shall remain forfeitable at all times prior to the Vesting Date (as defined
below).


1.3     This Agreement shall be construed in accordance with, and subject to,
the terms of the Plan (the provisions of which are incorporated herein by
reference).


2.     Rights of Grantee.


Except as otherwise provided in this Agreement, the Grantee shall be entitled,
at all times on and after the Grant Date, to exercise all rights of a
shareholder with respect to the shares of Restricted Stock (whether or not the
restrictions thereon shall have lapsed), other than with respect to those shares
of Restricted Stock which have been forfeited pursuant to Section 3.2 hereof,
including the right to vote the shares of Restricted Stock and, subject to
Section 5 hereof, the right to receive dividends thereon. Prior to the Vesting
Date, the Grantee shall not be entitled to transfer, sell, pledge, hypothecate
or assign any shares of Restricted Stock (the “Initial Transfer Restrictions”).
Subsequent to the Vesting Date, the Grantee may only transfer, sell, pledge,
hypothecate or assign any shares of Restricted Stock in accordance with Section
3.3 of this Agreement (the “Stock Ownership Transfer Restrictions”).


1

--------------------------------------------------------------------------------


 
3.     Vesting; Lapse of Restrictions; Restrictions on Transfer.


3.1     The Initial Transfer Restrictions with respect to all the shares of
Restricted Stock granted under this Agreement shall lapse on the third (3rd)
anniversary of the Grant Date (the “Vesting Date”), provided the Grantee
continues to be serving as an Executive of the Corporation until such Vesting
Date; provided, further, that the Initial Transfer Restrictions with respect to
all the shares of Restricted Stock shall lapse, if sooner, on the date of any
one of the following “Permitted Acceleration Events”: (i) the occurrence of a
Change in Control (as defined in the Plan); (ii) the Grantee’s employment is
terminated by the Corporation, other than for cause for “cause” or “good reason”
(as such term is defined in the Grantee’s underlying employment agreement); or
(iii) the Grantee’s death or disability. In no event shall the Grantee be vested
or otherwise entitled to more than one hundred percent (100%) of the shares of
Restricted Stock granted pursuant to section 1.1 above.


3.2     Notwithstanding anything in this Agreement to the contrary, upon the
resignation or termination of Grantee as an executive of the Corporation for
cause (other than due to a Permitted Acceleration Event), all shares of
Restricted Stock in respect of which the Initial Transfer Restrictions have not
previously lapsed in accordance with Section 3.1 hereof shall be forfeited and
automatically transferred to and reacquired by the Corporation at no cost to the
Corporation, and neither the Grantee nor any heirs, executors, administrators or
successors of such Grantee shall thereafter have any right or interest in such
shares of Restricted Stock.


3.3     The Grantee may not at any time prior to the Vesting Date, transfer,
sell, pledge, hypothecate or assign any shares of Restricted Stock. From and
after the Vesting Date, the Grantee may not transfer, sell, pledge, hypothecate
or assign any shares of Restricted Stock unless the Committee determines, with
the advice of the General Counsel and/or Chief Financial Officer of the
Corporation, that Grantee has satisfied the Corporation’s Stock Ownership
Guidelines, as in effect from time to time, and any transfer, sale, pledge,
hypothecation or assignment of any such shares of Restricted Stock would not
cause Grantee to fail to satisfy such Stock Ownership Guidelines.
Notwithstanding the foregoing Stock Ownership Transfer Restrictions, the Grantee
will be permitted to sell a sufficient number of shares of Restricted Stock to
satisfy his applicable income tax liability in connection with the lapse of the
Initial Transfer Restrictions on a Vesting Date.


4.     Escrow and Delivery of Shares.


4.1     Certificates (or an electronic "book entry" on the books of the
Corporation's stock transfer agent) representing the shares of Restricted Stock
shall be issued and held by the Corporation (or its stock transfer agent) in
escrow (together with any stock transfer powers which the Corporation may
request of Grantee) and shall remain in the custody of the Corporation (or its
stock transfer agent) until (i) their delivery to the Grantee as set forth in
Section 4.2 hereof, or (ii) their forfeiture and transfer to the Corporation as
set forth in Section 3.2 hereof. The appointment of an independent escrow agent
shall not be required.


4.2     (a)      Certificates (or an electronic "book entry") representing those
shares of Restricted Stock in respect of which the Initial Transfer Restrictions
have lapsed pursuant to Section 3.1 hereof and that may be transferred by the
Grantee following satisfaction of the Stock Ownership Transfer Restrictions in
accordance with the provisions of Section 3.3 hereof, shall be delivered to the
Grantee as soon as practicable following the written request of the Grantee.


    (b)     The Grantee, or the executors or administrators of the Grantee's
estate, as the case may be, may receive, hold, sell or otherwise dispose of
those shares of Restricted Stock delivered to him or her pursuant to this
Section 4.2 free and clear of the Initial Transfer Restrictions, but subject to
compliance with the Stock Ownership Transfer Restrictions and all applicable
federal and state securities laws.


2

--------------------------------------------------------------------------------


4.3      (a)      Each stock certificate issued pursuant to Section 4.1 shall
bear a legend in substantially the following form:


THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS APPLICABLE TO RESTRICTED STOCK CONTAINED IN THE 2005 STOCK
INCENTIVE PLAN (THE "PLAN") AND A RESTRICTED STOCK AGREEMENT (THE "AGREEMENT")
BETWEEN THE CORPORATION AND THE REGISTERED OWNER OF THE SHARES REPRESENTED
HEREBY. RELEASE FROM SUCH TERMS AND CONDITIONS SHALL BE MADE ONLY IN ACCORDANCE
WITH THE PROVISIONS OF THE PLAN(S) AND THE AGREEMENT, COPIES OF WHICH ARE ON
FILE IN THE OFFICE OF THE SECRETARY OF THE CORPORATION.


   (b)      As soon as practicable following a Vesting Date, the Corporation
shall issue a new certificate (or electronic "book entry") for shares of the
Restricted Stock which have become non-forfeitable in relation to such Vesting
Date, which new certificate (or electronic "book entry") shall not bear the
legend set forth in paragraph (a) of this Section 4.3 and shall be delivered in
accordance with Section 4.2 hereof.


5.     Dividends. All dividends declared and paid by the Corporation on shares
of Restricted Stock shall be deferred until the lapsing of the Transfer
Restrictions pursuant to Section 3.1. The deferred dividends shall be held by
the Corporation for the account of the Grantee until the Vesting Date, at which
time the dividends, with no interest thereon, shall be paid to the Grantee or
her/his estate, as the case may be. Upon the forfeiture of the shares of
Restricted Stock pursuant to Section 3.2, any deferred dividends shall also be
forfeited to the Corporation.


6.     No Right to Continued Retention. Nothing in this Agreement or the Plan
shall be interpreted or construed to confer upon the Grantee any right with
respect to continuance as an Executive.


7.     Adjustments Upon Change in Capitalization. If, by operation of Section 10
of the Plan, the Grantee shall be entitled to new, additional or different
shares of stock or securities of the Corporation or any successor corporation or
entity or other property, such new, additional or different shares or other
property shall thereupon be subject to all of the conditions and restrictions
which were applicable to the shares of Restricted Stock immediately prior to the
event and/or transaction that gave rise to the operation of Section 10 of the
Plan.


8.     Modification of Agreement. Except as set forth in the Plan and herein,
this Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties hereto.


9.     Severability. Should any provision of this Agreement be held by a court
of competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force and effect in accordance with their terms.


3

--------------------------------------------------------------------------------


10.     Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of New
York without regard to its conflict of laws principle, except to the extent that
the application of New York law would result in a violation of the Canadian
Business Corporation Act.




11.     Successors in Interest. This Agreement shall inure to the benefit of and
be binding upon any successor to the Corporation. This Agreement shall inure to
the benefit of the Grantee's heirs, executors, administrators and successors.
All obligations imposed upon the Grantee and all rights granted to the
Corporation under this Agreement shall be binding upon the Grantee's heirs,
executors, administrators and successors.
 
MDC PARTNERS INC.




By:________________________________________________      
Name: Mitchell Gendel  
Title: General Counsel


MDC PARTNERS INC.


By:________________________________________________

Name: Michael Sabatino 
Title: Chief Accounting Officer






GRANTEE:
 
By:________________________________________________
Name: [Executive]



 
Number of Shares of Restricted
Stock Hereby Granted: _____ 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 